Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 are finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 19, it is indefinite how the device is constructed that, by itself with no manipulation, such is “constructed so that said device is lifted and transported with said objects” apparently in and of itself. Also in line 18, “said objects” should be --the objects--, as the objects are clearly set forth antecedently as not actual elements of the claimed invention.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noyelle et al. (8,008,609)(Figure 2A-2B).  Claims 1-4 are finally rejected under 35 a)(1) as being anticipated by Emanuel et al. (5,685,438). Noyelle et al. and Emanuel et al. each disclose a device (200; 10; respectively) capable of transporting objects, each object (E; 100) having a base (bottom), the device comprising a foundation (202; 12) having four sides, each of the four sides having a foldable portion (each 204 and 208; 32-38) that folds below the foundation, the foundation comprising multiple openings (216; defined by 16 and 18 engaged with a content creating 14 or 15), each of the openings constructed so that an object (E; 100) having a base may sit securely within an opening of the openings (were such so attempted), each of the openings having an adjustable feature comprised of tabs (218; between adjacent 16 or 18) and slits (220; 16 or 18) to securely receive different sized objects within the openings, each of the openings comprised of a fixed hole (228; intersection of 16 and 18) surrounded by multiple adjustable slits (220’ 16 and 18), the slits defining segments (218; between adjacent 16 and 18) which when depressed increase the size of the fixed hole, the device being free standing (see Figure 2B; see Figure 2), able to stand on its own, the device having a base (formed by the joined 204, 204, 208, 208 of Figure 2; formed by the joined 32-38), the device comprised of a fiber based material or a polyethylene material (see column 7, lines 3-27; see column 3, lines 6-10, cardboard), the device comprising locking parts (232 and 236; 72-78 and 64-70) that have both male and female parts such that the device when locked by the locking parts is free standing and may receive bases of the intended multiple objects (see Figures 1F and 1G, which act similarly to Figures 2A and 2B; see Figure 2), the device inherently constructed so that the device may be lifted and transported with the received objects. A recitation of the intended use of the claimed invention must result in a structural . 
As to claim 2, each discloses the device is placed in a container (1060, see Figures 11A and 11B; see Figure 8) separate from the device. 
As to claims 3 and 4, the locking parts form a locking mechanism on sides (including 232; including 64-70 and 72-78) and corners (including 212; including 44, 46, 52 and 54) of the device. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 5 is finally rejected under 35 U.S.C. 103 as being unpatentable over either one of Noyelle et al. and Emanuel et al. in view of either one of Ullrich (8,985,329) and Mergens (3,664,494). Noyelle et al. and Emanuel et al. do not disclose the device comprising handles. However, Ullrich and Mergens each disclose a similar device (5; B) provided with handles (7, 7; 56, 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of . 

Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. Most of the 112 rejections have been overcome, but line 19 of claim 1 remains indefinite as previously rejected.
As to the grounds of rejection employing Noyelle, the argument is made that the objects disclosed by Noyelle do not comprise a base. However, the lower portion of the objects of Noyelle received in the openings of Noyelle define the base of the intended object fitting within an opening to support the object. Furthermore, since the objects themselves are not claimed, the actual interaction between the objects and the openings of the device are not claimed subject matter. 
As to the grounds of rejection employing Emanual, while the openings are formed when objects are inserted into the tabs and slits, there is no seen clear recitation that the claimed device has the objects disposed in the openings or not, and the tabs and slits without any object disposed therein still distinguish openings that may be further opened.     

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) .  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /BRYON P GEHMAN/ Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    



Primary Examiner
Art Unit 3736